Citation Nr: 0321376	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-07300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from September 1060 to 
September 1962, and from August 1963 to May 1982.  He died in 
June 2000, and the appellant is his surviving spouse.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2001 RO decision which denied a claim for service 
connection for the cause of the veteran's death, and denied a 
claim for death pension.  The Board granted a motion to 
advance the appeal on the Board's docket.  In a May 2002 
decision, the Board denied the appellant's claims.  She then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In June 2003, the parties (the appellant and the VA 
Secretary) filed a joint motion requesting the Court to 
vacate and remand the Board's decision for further action 
with respect to legal provisions concerning the VA's duty to 
notify a claimant of evidence and information necessary to 
substantiate a claim, including what portion the claimant is 
to provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  By a June 
2003 Court order, the joint motion was granted, and the case 
was subsequently returned to the Board.  To comply with the 
joint motion and Court order, the Board must return the case 
to the RO in order for the RO to provide the additional 
notice to the claimant.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).   

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should send the appellant 
written notice concerning what evidence 
and information is necessary to 
substantiate her claims, including what 
portion she is to provide and what 
portion the VA is to provide.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
on appeal.  If the claims are denied, the 
RO should provide a supplemental 
statement of the case to the appellant 
and her representative, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


